Case 2:19-cv-00266-JRG Document 107 Filed 06/17/20 Page 1 of 1 PageID #: 6590



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

INTERTRUST TECHNOLOGIES                        §
CORPORATION                                    §
                                               §
                                                         Case No. 2:19-CV-0266-JRG
v.                                             §
                                               §
CINEMARK HOLDINGS, INC.                        §

                                 Markman Hearing
                         MAG. JUDGE ROY PAYNE PRESIDING
                                   June 17, 2020
OPEN: 1:30 pm                                        ADJOURN: 3:25 pm

ATTORNEYS FOR PLAINTIFF:                           See attached

ATTORNEY FOR DEFENDANTS:                           See attached

TECHNICAL ADVISOR:                                 Don Tiller

LAW CLERK:                                         Steven Laxton

COURT REPORTER:                                    Ed Reed

COURTROOM DEPUTY:                                  Becky Andrews

Court opened. Case called. Chad Everingham announced ready and introduced co-counsel.
Melissa Smith announced ready and introduced co-counsel.

The Court heard argument on a term by term basis. Tigran Guledjian, Jordan Kaericher and
Scott Florance presented argument on behalf of Plaintiff. Cat Garza, Eric Hall and Stephanie
DeBrow presented argument on behalf of Defendant.

The Court took the claim construction matters under submission.
